*61On Motion for Rehearing.
Appellant has misconceived the basis of our holding which was to the effect, (1) that the allegations of appellees’ pleading were to the effect that appellant, acting by its agents and servants, was guilty of the negligence which was the proximate cause of the injury, and, (2) that, in answer to special issues which assumed that Still was acting in the course of his employment, and which merely submitted to the jury the issue of whether Still was negligent, and whether such negligence was a proximate cause, the jury found, upon sufficient evidence, adversely to appellant. Appellant’s motion for rehearing is refused.